FILED
                            NOT FOR PUBLICATION                            DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10637

               Plaintiff - Appellee,             D.C. No. 5:97-cr-20039-RMW

  v.
                                                 MEMORANDUM*
HECTOR ALVAREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Hector Alvarez appeals from the district court’s judgment and challenges the

108-month sentence imposed following his guilty-plea conviction for conspiracy to

possess heroin with intent to distribute, in violation of 21 U.S.C. § 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez contends that the district court procedurally erred by miscalculating

the advisory Sentencing Guidelines range. We review for plain error. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). Although the

record reflects that the district court misstated the applicable Guidelines range, it

also makes clear that the court understood itself to be sentencing within the correct

97- to 121-month range. Because Alvarez has not shown a reasonable probability

that he would have received a different sentence had the court not misspoken, he is

not entitled to relief. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.

2008).

      Alvarez also contends that the district court procedurally erred by failing to

consider and address his arguments about his state sentence. To the contrary, the

record reflects that the court considered Alvarez’s arguments and adequately

explained the sentence imposed. See Rita v. United States, 551 U.S. 338, 358-59

(2007).

      AFFIRMED.




                                           2                                     12-10637